Voting time
(IT) Mr President, ladies and gentlemen, I would like to take a few seconds to express my disapproval of the Council's decision to reject the report by Mrs Estrela on maternity leave.
Today, I am acting as the spokesperson for millions of European mothers and fathers who, like me, are very disappointed by the Council's decision. It is an admission of a lack of values, which I do not identify with and which I condemn with every fibre of my being. I wonder what kind of Europe we are heading towards. Rejecting this proposal is a decision that hurts not just the families of today but, above all, the families of tomorrow.
We shall now proceed to the vote.
(For the results and other details on the vote: see Minutes)